            Case 3:20-cv-00251-PRM Document 1 Filed 09/30/20 Page 1 of 6




VANESSA QUINTERO,

         Plaintiff,
v.                                                          Cause No.: 3:20-cv-00251

STATE OF TEXAS - HEALTH AND HUMAN SERVICES COMMISSION,

         Defendant.

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Plaintiff, VANESSA QUINTERO (“Employee Quintero” or “Plaintiff ”), now complains

of Defendant, STATE OF TEXAS - HEALTH AND HUMAN SERVICES COMMISSION

(“Employer Texas Health Commission” or “Defendant”), and respectfully shows the Court and

jury as follows:

                                           I. PARTIES

1. Plaintiff, Vanessa Quintero, is a natural person residing in El Paso County, Texas.

2. State of Texas, by and through, the Texas Health and Human Services Commission is a state

      of the United States of America and may be served with process by serving its agent for

      service of process in this cause, Executive Commissioner Cecile Erwin Young, at Brown-

      Heatly Building, 4900 N. Lamar Blvd., Austin, TX 78751.

                                      II. JURISDICTION

3. Jurisdiction is predicated on Federal Question jurisdiction, 28 U.S.C. 1331, and

      Supplemental Jurisdiction, 28 U.S.C. 1367.

                               III. CHRONOLOGY OF FACTS

4. Employers MUST prevent discrimination against pregnant employees to protect such

      employees from nancial losses and emotional harms due to job loss.


                                           Page 1 of 6
 fi
                Case 3:20-cv-00251-PRM Document 1 Filed 09/30/20 Page 2 of 6




     5. Employers MUST prevent retaliation against pregnant employees by supervisors who

        complain of pregnancy discrimination by supervisors to protect such employees from

          nancial losses and emotional harms due to job loss.

     6. The State of Texas' Health and Human Services Commission (Texas Health Commission) is

        an employer.

     7. Employer Texas Health Commission MUST prevent discrimination against pregnant

        employees to protect such employees from nancial losses and emotional harms due to job

        loss.

     8. Employer Texas Health Commission MUST prevent retaliation against pregnant employees

        who complain of pregnancy discrimination by supervisors to protect such employees from

          nancial losses and emotional harms due to job loss.

     9. On January 1, 2019, the Texas Health Commission hires an Employee as a Pharmacy

        Technician.

     10. On January 14, 2019, the Texas Health Commission’s Supervisor Patty Dominguez receives

        notice from the Employee that the Employee is pregnant. After receiving notice of the

        Employee’s pregnancy, Supervisor Dominguez gets upset, gets quiet, and turns away from the

        Employee, before stating that there are two other pregnant employees in the department.

     11. On January 14, 2019, Supervisor Dominguez asks the Employee why the Employee did not

        tell Supervisor Dominguez that she was pregnant during her job interview.

     12. After receiving notice of the Employee’s pregnancy, Supervisor Dominguez tells individuals

        that there is an “issue in the pharmacy” with pregnancies and two technicians will be out at

        the same time for pregnancies.




                                               Page 2 of 6
fi
fi
                                 fi
         Case 3:20-cv-00251-PRM Document 1 Filed 09/30/20 Page 3 of 6




13. On January 17, 2019, Supervisor Dominguez and the Health Commission’s Superintendent

   Zulema Carrillo pull the Employee out of orientation and ask how much time the Employee

   is planning to take for maternity leave. Supervisor Dominguez and Superintendent Carrillo

   receive notice that the Employee’s doctor completed an FMLA request for 6 weeks leave for

   the Employee’s previous pregnancy, however the Employee had a c-section and required 12

   weeks of leave.

14. On January 17, 2019, Supervisor Dominguez and Superintendent Carrillo receive the

   Employee’s notice that the Employee will return to work as soon as the Employee is able.

   Supervisor Dominguez corrects the Employee and says the Employee will return to work

   after her doctor releases her.

15. On January 17, 2019, Superintendent Carrillo asks the Employee if she has any medical

   conditions which prevent the Employee from doing her job, and receives notice that the

   Employee does not.

16. On January 17, 2019, Superintendent Carrillo asks the Employee if the Employee feels

   comfortable working at the Health Commission while pregnant, and receives notice that the

   Employee does.

17. On January 17, 2019, Supervisor Dominguez instructs the Employee to arrive at 7:00 a.m.

   the next day.

18. On January 18, 2019, Supervisor Dominguez becomes upset when the Employee arrives at

   7:00 a.m., and denies telling the Employee to come in at that time.

19. After receiving notice of the Employee’s pregnancy, Supervisor Dominguez does not allow

   the Employee to leave for doctor appointments, but allows other employees who are not

   pregnant to take time off for doctor's appointments, and requires the Employee to schedule



                                          Page 3 of 6
              Case 3:20-cv-00251-PRM Document 1 Filed 09/30/20 Page 4 of 6




        appointments before or after her shifts which are either from 7:00 a.m. to 3:30 p.m. or 9:30

        a.m. to 6:00 p.m.

     20. On February 12, 2019, Supervisor Dominguez tells the Employee there is an error on the

        schedule and instead of the Employee working her scheduled 7:00 a.m. to 3:30 p.m. shift the

        next day, the Employee will need to work the 9:30 a.m. to 6:00 p.m. shift. Supervisor

        Dominguez receives the Employee’s notice that the Employee will need to nd someone to

        pick up her son the next day, and the Employee will let Supervisor Dominguez know if the

        Employee is able to change shifts at the last minute.

     21. On February 12, 2019, Supervisor Dominguez falsely accuses the Employee of being

        in exible and argumentative.

     22. After receiving notice of the Employee’s pregnancy, Supervisor Dominguez makes changes to

        the Employee’s schedule without informing the Employee, but Supervisor Dominguez does

        inform other pharmacy technicians who are not pregnant, including Katy Hunter, of the

        changes.

     23. On February 26, 2019, Supervisor Dominguez again asks the Employee how much time the

        Employee took for maternity leave for her rst pregnancy.

     24. On April 22, 2019, Supervisor Dominguez receives the Employee’s complaint regarding

        Supervisor Dominguez’ treatment of the Employee due to her pregnancy.

     25. On April 22, 2019, Supervisor Dominguez again asks the Employee how long the Employee

        will be on maternity leave.

     26. On April 25, 2019, Supervisor Dominguez sends the Employee to meet with Superintendent

        Carrillo.




                                                Page 4 of 6
fl
                                fi
                                                                   fi
          Case 3:20-cv-00251-PRM Document 1 Filed 09/30/20 Page 5 of 6




27. On April 25, 2019, Texas Health Commission Superintendent Carrillo terminates the

    Employee.

28. That Employee is Vanessa Quintero.

                                   V. CAUSES OF ACTION

          A. SEX AND PREGNANCY DISCRIMINATION AND RETALIATION

29. Employer Health Commission discriminated, retaliated against, and              red Employee

    Quintero in violation of the Texas Commission on Human Rights Act, codi ed at Texas

    Labor Code Chapter 21, and Title VII of the Civil Rights Act of 1964, which protect

    employees from sex and pregnancy discrimination and retaliation.

30. All conditions precedent to the ling of this action have occurred or have been ful lled.

                             VI. NOTICE OF RIGHT TO SUE

31. Attached as Exhibit A is the Notice of Right to Sue issued by the U.S. Equal Employment

    Opportunity Commission and the Notice of Right to File a Civil Action by the State of

    Texas for Employee Quintero.

                        VII. INJURIES AND ECONOMIC LOSSES

32. Employer Health Commission is liable to Employee Quintero for the damages it caused such

    as back pay, front pay, and/or lost wages and bene ts in the past and future, compensatory

    damages, including pecuniary damages, emotional trauma due to job loss, mental anguish or

    emotional pain and suffering inconvenience, and loss of enjoyment of life in the past and in

    the future.

33. Additionally, Employer Health Commission is liable for punitive damages because Employer

    Health Commission acted with malice, or, at least, with reckless and/or conscious




                                           Page 5 of 6
                  fi
                                     fi
                                                              fi
                                                                   fi
                                                                        fi
          Case 3:20-cv-00251-PRM Document 1 Filed 09/30/20 Page 6 of 6




    indifference to Employee Quintero’s state-protected rights to be free from discrimination and

    retaliation, as contemplated by Texas Labor Code Section 21.2585.

                                     VIII. JURY DEMAND

34. Employee Quintero demands a trial by jury.



                                              X. PRAYER

       Plaintiff prays that she recover from Defendant statutory and actual damages over

$200,000.00 but not more than $1,000,000.00, including but not limited to, past and future lost

earnings, mental anguish and inconvenience, emotional pain and suffering, loss of enjoyment of

life, bodily injury, pain and suffering, economic damages and bene ts in the past and future,

compensatory damages, reinstatement, prejudgment interest, post judgment interest, costs and

such other and further relief to which she may show herself to be justly entitled, in law and in

equity. Damages sought are within the jurisdictional limits of the court.



SIGNED this 30th day of September, 2020.

                                                Respectfully submitted,

                                                CHAVEZ LAW FIRM
                                                2101 Stanton Street
                                                El Paso, Texas 79902
                                                915/351-7772
                                                915/351-7773 facsimile


                                      By:       _____________________________
                                                Enrique Chavez, Jr., State Bar No.: 24001873
                                                enriquechavezjr@chavezlawpc.com
                                                Michael R. Anderson, State Bar No.: 24087103
                                                chavezlaw rm+manderson@chavezlawpc.com
                                                Attorneys for Plaintiff



                                              Page 6 of 6
                                         fi
                                                            fi
